MANAGEMENT’S RESPONSIBILITY Management’s Report on Financial Statements and Assessment of Internal Control Over Financial Reporting Catalyst Paper Corporation’s management is responsible for the preparation, integrity and fair presentation of the accompanying consolidated financial statements and other information contained in this Annual Report.The consolidated financial statements and related notes were prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada, except note 30 which sets out the significant measurement differences had these statements been prepared in accordance with U.S. GAAP, and reflect management’s best judgments and estimates.Financial information provided elsewhere in this Annual Report is consistent with that in the consolidated financial statements. Management is responsible for designing and maintaining adequate internal control over financial reporting.The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for reporting purposes.Internal control over financial reporting include processes and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately reflect the transactions of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements and footnote disclosures; · provide reasonable assurance that receipts and expenditures of the Company are appropriately authorized by the Company’s management and directors; and · provide reasonable assurance regarding the prevention or timely detection of an unauthorized use, acquisition or disposition of assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to risk that controls may become inadequate because of changes in condition, or that the degree of compliance with policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as ofDecember 31, 2008. Management based this assessment on the criteria for internal control over financial reporting described in the “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission.Management’s assessment included an evaluation of the design of the Company’s internal control over financial reporting and testing of the operational effectiveness of its internal control over financial reporting.Management reviewed the results of its assessment with the Audit Committee of the Company’s Board of Directors. Based on this assessment, management determined that, as of December 31, 2008, the Company’s internal control over financial reporting was effective. The Company’s independent auditor which audited and reported on the Company’s consolidated financial statements hasalso issued an auditors’ report on the Company’s internal control over financial reporting. The Board of Directors is responsible for satisfying itself that management fulfills its responsibilities for financial reporting and internal control.The Audit Committee, which is comprised of four non-management members of the Board of Directors, provides oversight to the financial reporting process.The Audit Committee meets periodically with management, the internal auditors and the external auditors to review the consolidated financial statements, the adequacy of financial reporting, accounting systems and controls and internal and external auditing functions. These consolidated financial statements have been audited by KPMG LLP, the independent auditors, whose report follows. Richard Garneau David Smales President and Vice-President, Finance Chief Executive Officer and Chief Financial Officer Vancouver, Canada February 11, 2009 AUDITORS’ REPORT ON FINANCIAL STATEMENTS To the Shareholders of Catalyst Paper Corporation We have audited the consolidated balance sheets of Catalyst Paper Corporation ("the Company") as at December 31, 2008 and 2007 and the consolidated statements of earnings and comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. “KPMG LLP” Chartered
